Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide an insert container as claimed in claim 1.  The closest prior art of record is Ranade et al. (US Patent Application No. 2016/0059448) and Shinohara et al. (US Patent Application No. 2016/0185068).  Ranade et al. teach an insert container for a shipment carrier, which insert container comprises at least one side wall and a bottom, which enclose a receiving space which can be closed with a lid, the side wall having a multilayer wall structure comprising at least one layer of at least one vacuum insulation panel and at least one layer of a particle foam comprising expanded polypropylene.  Ranade et al. fail to teach wherein the at least one layer of particle foam is formed at each point with a thickness in the range of from 2 mm to 12 mm, and wherein the at least one vacuum insulation panel is foamed in between a first layer of particle foam and a second layer of particle foam.  Shinohara et al. teach vacuum insulation panel polypropylene foam with a thickness of at least 1 mm.  Shinohara et al. fail to teach an insert container for a shipment carrier, which insert container comprises at least one side wall and a bottom which enclose a receiving space which can be closed with a lid, the at least one side wall and/or the bottom having a multilayer wall structure comprising at least one layer of a particle foam comprising expanded polypropylene, wherein the at least one layer of at least one vacuum insulation panel is foamed in between a first layer of particle foam and a second layer of particle foam.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        8/1/2022